Gaynor, J.
(dissenting):
The action is to recover back the deposit paid on a contract of purchase of real estate, and also the expense of examining the title.
On the contract day the plaintiff refused to carry out the contract, viz., pay the purchase price and take title, for the reason that the building department of. the city of blew York had begun a proceeding to have the building thereon declared dangerous, and to repair it at the expense of the owner, and charge, the property' therewith, and also with the cost and the expense of the proceeding ; and filed a lis pendens in such proceeding, which proceeding and lis pendens were still of record and open. The learned trial Judge dismissed the complaint at the close of the evidence on both sides on the.sole ground, as stated by him,, that the. vendee had not convinced him by sufficient evidence that he tendered the purchase price.
. But the vendee was not obliged to tender the purchase price *283until the vendor’s deed would convey a clear title. Where the vendee is not obliged to take the title as it exists on the deed day, he is not obliged to tender the purchase money to the vendor. It suffices that lie'offers to perform if the title be cured or perfected. This is in accord with both principle and authority. A tender of the purchase price would be folly, for when the vendor reached out his hand to take the money the vendee would have to draw it back. There is no such tender of money as that. A tender of the purchase price is in order and required only when the vendor is then there able to convey a good and clear title (Delavan v. Duncan, 49 N. Y. 485; Hartley v. Jamese 50 id. 38; Morange v. Morris, 3 Keyes, 48). The case of Ziehen v. Smith (148 N. Y. 558) is not to the contrary. It does not deal with a money tender at all, but only with readiness and. offer to perform. The headnote is none too careful and discriminating, but the opinion is “ that in cases where by the terms of the contract the acts of the parties are to be concurrent, it is the duty of him who seeks to maintain an action for a breach of the contract, either by way of damages for the nonperformance, or for the recovery of money paid thereon, not only to be ready and willing to perform on his part, but he must demand performance from the other party”. The opinion speaks throughout only of “ tender of performance ”, not of “ tender of money ” or price. The phrase is used in the opinion to express what is usually expressed by the phrase “ offer of performance ”. Elsewhere the opinion more correctly states the case as follows: “ It is not alleged or claimed that the plaintiff on that day, or at any other time, offered to jperfform on his part or demanded performa/nce on the part of the defendant, and this presents the serious question in the case and tlie only obstacle to the plaintiff’s recovery ”, viz., of the amount paid on. the contract, and the expense of examining title, as in the present case. There, as here, there was a defect which the vendee was entitled^ to have removed before he was required by law to pay the purchase money and take the deed ; but there the vendee, unlike the vendee here, did not demand performance and offer to perform, but drew out. The evidence here is that the title company which examined the title for the vendee notified the vendor several days before the deed day of the lien, and that on the deed day the vendee offered to perform, but required *284that the lien be removed, and asked or offered that an adjournment be had for that purpose. But the learned trial Judge granted a non-suit on the . ground that he did" not go further,'and tender the . purchase price to the vendor. The vendor was not entitled to the purchase price, and- therefore, no tender of it was required. A, tender of money is never required until it is due. If the vendee was required to tender it, the: vendor was entitled to take it.
The dismissal cannot be upheld on the ground that the defendant showed that the proceeding had been dropped or abandoned by the building department. The record of the proceeding showed that it Was still pending. A letter- of a subordinate in the building department to whom it may concern, dated on the deed day, that the “ unsafe notices * * * have been signed off upon the books of this bureau ”, was produced at the time the parties met on the deed day, but it was no evidence of the. loose facts stated by it, much less that the proceeding had been discontinued or abandoned, and should have been excluded. That the proceeding had been pending for six years did not create a presumption that it was abandoned, especially in the delay of litigation hereabouts.
It is true that the vendee in contemplation of law contracted to purchase the property' just as it was, however out of repair or tumbledown (Woodenbury v. Spier, 122 App. Div. 396); but the. costs of the proceeding, including the expense of survey, etc., by the city,, which the property was liable to have cast against it by the final order, and which might be considerable, made, the proceeding an incumbrance (Building Code, § 155). There is no evidence whatever that the expense of the survey which the. city made, or the costs of the proceeding had been remitted by the city. Even though the owner did the work of making th„e building safe— and that is what is claimed — the- city was still entitled to charge the land with the costs and.expenses.
The defendant was allowed to prove that the Us pendens was cancelled after the deed day on the written consent of the corporation counsel, but there is no evidence that he thereupon, notified the vendee of that fact and tendered the deed. On the contrary, the plaintiff offered to prove that the vendor thereupon-conveyed the .' property to a third party, thereby making performance of the contract-impossible, but the .court would not permit it.
*285In a word, the whole case turned on the failure of the vendee to actually tender the money to the vendor on the deed day, whereas he was not entitled to it.
The judgment should be reversed.
Jenks, J., concurred.
Judgment of the County Court of Kings county modified by striking out the words “ upon the merits,y and as so modified affirmed without costs.